19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 1 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 2 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 3 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 4 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 5 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 6 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 7 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 8 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 9 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 10 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 11 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 12 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 13 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 14 of 15
19-11711-scc   Doc 1   Filed 05/28/19    Entered 05/28/19 16:26:58   Main Document
                                        Pg 15 of 15
